Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/10/2022, with respect to the previous objection to the drawings have been fully considered and are persuasive.  Applicant has canceled claim 7 to obviate the issue.  The previous objection to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/10/2022, with respect to the previous objections to claims 1-2, & 7 have been fully considered and are persuasive.  Applicant has amended claim 1 and canceled claims 2 & 7 to obviate the issues.  The previous objections to claims 1-2, & 7 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/10/2022, with respect to the previous 112(b) rejections of claims 3-6, 8-10 (with the exception of claim 3 pertaining to “substantially cuboid”) have been fully considered and are persuasive.  Applicant has canceled claim 5 and amended the other claims to obviate the issues.  The previous 112(b) rejections of claims 3-6, 8-10 (with the exception of claim 3 pertaining to “substantially cuboid”) have been withdrawn. 

Applicant's arguments filed 3/10/2022 regarding the previous 112(b) rejection of claim 3 pertaining to “substantially cuboid” have been fully considered but they are not persuasive.
Applicant argues amendment to claim 3 obviates the issue.
Examiner respectfully disagrees.  Examiner agrees that the relative terminology issue was addressed by removing “substantially”, but Examiner still considers that “cuboid” conflicts with the “pillar” shape that is claimed in claim 1 assigned to the at least one outer body.  A “pillar” is considered to be upright, and being slender with respect to its height (www.dictionary.com, “pillar”).  A “cuboid” would be suggestive of a cube and not an upright structure.  

Applicant's arguments filed 3/10/2022 regarding the previous 103 rejection of claim 1 under modified Tomas Boix have been fully considered but they are not persuasive.

Applicant argues amendment to claim 1, particularly that the references do not teach “the at least one operating unit is exposed and/or accessible in the opened position of the at least one inner body in a direction transverse to the direction of passage”.  
Examiner respectfully disagrees.  Examiner considers the applied drawers as taught by Luongo and Lam Harn would be exposed on the top side, which is transverse to the direction of passage.  Additionally, the contents of the drawers can be accessed from the front, top, right, or left sides if the user reaches down into the drawer.  Examiner requires further argument/clarification as to how the rejection basis which relies on the application of drawers would not teach this limitation.  

Claim Objections
Claim 1 objected to because of the following informalities:  on line 8, “comprising” should be “has” to be consistent with previous dependent claim 2.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “operating unit” in claim 1, “moving unit” in claim 8, and “safety device” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Examiner has interpreted “operating unit” in claim 1 under 112(f) interpretation to correspond with the following structure: control elements, media containers, electronic/pneumatic/hydraulic components (see specification, page 2, lines 20-24).

Examiner has interpreted “moving unit” in claim 8 under 112(f) interpretation to correspond with the following structure: a servomotor or pneumatics (see specification, page 10, lines 15-18).

Examiner has interpreted “safety device” in claim 10 under 112(f) interpretation to correspond with the following structure: sensors/detectors, such as contact breakers (see specification, page 11, 10-15).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “wherein each of the plurality of pull-outs are arranged on the same inner surface of the outer body”.  Examiner is not clear whether “the outer body” is referring to just a singular outer body which lacks antecedent basis (see 112(b) issue below) or “the at least one outer body”, but if pertaining to “the at least one outer body”, Examiner has reviewed Applicant’s disclosure (see Figures 1-8, pillars 2.1 & 2.2, pull-out means 4), and considers only one outer body (pillar 2.2) has pull-out means 4 on the same inner surface, whereas the other outer body (pillar 2.1) has pull-out means 4 on both inner surfaces.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the “the at least one outer body is cuboid”, while claim 1 has already assigned the at least one outer body as a pillar.  Examiner has reviewed Applicant’s (see specification, page 4, lines 5-13), and Examiner is not clear how Applicant’s disclosed “pillars” can be considered “cuboid” (e.g. a pillar is predominantly vertical/extends vertically).  
Claim 11 recites “the outer body” in lines 5-6, but antecedent basis has been established for “at least one outer body”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomas Boix (US 20060102209) in view of Luongo (US 5622196) and Lam Harn et al. (US 20040000851, “Lam Harn”).
Tomas Boix teaches a device to automatically wash vehicles comprising:

For Claim 1:
A gantry washing facility comprising: 
at least one outer body designed as a vertical pillar of a washing gantry, in which at least one operating unit is housed (see Figure 1, storage 7.  Refer to pillar forming storage 7.  [0017]); 
the at least one outer body comprising at least one pull-out by which the at least one operating unit is translatory movable between a closed position in which the at least one operating unit is housed in the at least one outer body and an opened position in which the at least one operating unit is at least partially accessible from the outside;
the at least one outer body comprising at least one inner body which can be housed inside the at least one outer body, in or at which the at least one operating unit is arranged or can be arranged; 
wherein the at least one inner body is supported in the at least one outer body via the pull-out in such a way that the at least one inner body is translatory relative to the at least one outer body between the closed position in which the at least one inner body is housed in the at least one outer body and the opened position in which the at least one operating unit arranged in or at the at least one inner body is at least partially accessible from the outside; 
wherein the gantry washing facility has a direction of passage in which a vehicle to be treated passes through the gantry washing facility (see Figure 1, vehicle 5), and 
wherein the at least one operating unit is exposed and/or accessible in the opened position of the at least one inner body in a direction transverse to the direction of passage. 

Tomas Boix teaches storage for consumable products and dosage pumps, but does not teach a “pull-out” per se.  
Examiner however, considers pull-out drawers as well-known in common storage compartments (e.g. cabinets, desks, laundry machines, refrigerators, etc.) and refers to Luongo, who teaches a pull-out drawer for access (see Figures 2 & 4, drawer 60, gas motor 62, pump 64.  Column 4, lines 4-22).  Placing Tomas Boix’s consumable products and dosage pumps in pull-out drawer(s) for storage would yield a predictable variation thereof in view of Luongo (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tomas Boix and more particularly to place the consumable products and dosage pumps in drawer(s) for storage because drawers are conventionally used for storage/access as taught by Luongo.   

If Applicant intends to argue Luongo only teaches a pull-out drawer and would not teach a distinct inner body from the pull-out, Examiner notes that it is conventional for pull-out drawers to rely on rails and further refers to Lam Harn (see Lam Harn’s Figures 1-2, 8, & 14, drawer 10, slide rail assembly 20).  Applying a rail to the pull-out drawer would yield a predictable variation of Tomas Boix (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  The body of the drawer would then read on the inner body, while the rail associated with the drawer would read on the pull-out. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tomas Boix and more particularly for the pull-out drawer to comprise a rail because such configurations are conventional of drawers taught by Lam Harn.  

Modified Tomas Boix teaches claim 1.
Modified Tomas Boix also teaches the following:

For Claim 3:
The gantry washing facility according to claim 1, wherein the at least one outer body is cuboid in shape and has a greater edge length in the direction of passage than in the direction transverse to the direction of passage (see Tomas Boix’s Figure 1, refer to pillar forming storage 7).  If the shape is challenged, Examiner cites case law regarding change in shape of the pillar where storage 7 is located (see MPEP 2144.04, “Change in Shape”). 

Modified Tomas Boix teaches claim 1.
Examiner considers modified by Lam Harn would also read on the following:
   
For Claim 4:
The gantry washing facility according to claim 1, wherein the at least one operating unit and/or the at least one inner body can be moved by the at least one pull-out essentially parallel to the direction of passage in a translatory manner between the closed position and the opened position (refer to claim 2 rejection regarding pull-out drawer and application of rails).  Examiner considers the drawer would pull-out in the direction the storage 7 and indicator lights 8 appear to be oriented (e.g. in the direction the car travels), but if argued, Examiner considers this would be an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”) and notes Luongo teaches orienting the pull-out drawer in the direction of the work travels (see Luongo’s Figures 2 & 4, drawer 60).  

Modified Tomas Boix teaches claim 1.
Examiner considers duplication of parts (e.g. increasing the number of drawers and stored components) (see MPEP 2144.04, “Duplication of Parts”) would suggest the following:

For Claim 6:
The gantry washing facility according to claim 1, wherein the at least one inner body comprises a plurality of inner bodies and the at least one pull-out comprises a plurality of pull-outs, 
wherein each inner body is separately movable via a respective pull-out of the plurality of pull-outs between the closed position and the opened position,  
wherein the at least one operating unit comprises a plurality of operating units, each of the plurality of operating units arranged in one of the plurality of inner bodies, and
wherein the plurality of inner bodies are arranged vertically above each other. 

If argued regarding “arranged vertically above each other” above, Examiner considers this would still be read upon by vertically-stacked drawers commonly found in cabinets, desks, etc. and does not patentability distinguish over the prior art rejection basis.  

Modified Tomas Boix teaches claim 1.
Modified Tomas Boix also teaches the following:

For Claim 11: 
The gantry washing facility according to claim 1, wherein the at least one outer body comprises a plurality of pull-outs by which the at least one operating unit is translatory between the closed position and the opened position (refer to claim 1 rejection in view of Luongo and Lam Harn teaching application of drawers and rails.  Refer to claim 6 rejection regarding vertically stacking a series of drawers like in a cabinet, desk, etc.).  The applied rails only on the left or only on the right can be selectively interpreted as the pull-outs, as the claim language appears to be open to having additional pull-outs beyond the claimed ones, 
wherein the at least one outer body comprises a plurality of inner surfaces (refer to claim 1 rejection in view of Lam Harn).  Either the left or right inner surface which the rail is applied can read on the inner surfaces, 
wherein each of the plurality of pull-outs are arranged on the same inner surface of the outer body (refer above in claim 11 rejection).  Selectively interpreting only the left or right side rails of stacked drawers would read on the plurality of pull-outs.

For Claim 12: 
The gantry washing facility according to claim 1, wherein the at least one inner body comprises a rear wall, the at least one inner body mounted with the rear wall on the at least one pull-out, so that the at least one operating unit is accessible from the side opposite the rear wall of the inner body (refer to claim 1 rejection in view of Luongo and Lam Harn).  The applied drawers have rear walls which are mounted on the rails.  The drawers are opened from the front side and a user can reach down into the drawer from the front side.

For Claim 13: 
The gantry washing facility according to claim 6, wherein each of the plurality of inner bodies are accessible from a same side in the opened position (refer to claim 12 rejection).  The applied drawers can be accessed from the front, top, left, or right sides if the user reaches down into the drawer.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomas Boix (US 20060102209) in view of Luongo (US 5622196) and Lam Harn et al. (US 20040000851, “Lam Harn”) as applied to claim 1 above, and further in view of Felterman (US 20090158973).
Modified Tomas Boix teaches claim 1.
Modified Tomas Boix does not appear to teach the following:

For Claim 7:
The gantry washing facility according to claim 1, wherein the at least one pull-out is designed as a rail which is supported via a ball guide.  

Examiner however, considers ball-bearing slides as conventional for drawers, and Felterman teaches that ball-bearing slides are suited for mounting a drawer intended to store heavy items (see Felterman’s [0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tomas Boix and more particularly to use ball bearing slides because such slides are conventional for drawers and as taught by Felterman are well-suited for heavy items.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomas Boix (US 20060102209) in view of Luongo (US 5622196) and Lam Harn et al. (US 20040000851, “Lam Harn”) as applied to claim 1 above, and further in view of Yoo et al. (US 20090322470, “Yoo”).
Modified Tomas Boix teaches claim 1. 
Modified Tomas Boix does not teach the following:

For Claim 8:
The gantry washing facility according to claim 1, further comprising a moving unit for power-operated movement of the at least one pull-out and/or of the at least one inner body relative to the at least one outer body. 

Examiner however, considers it well-known to automate opening of drawers/shelves as an alternative to manually opening drawers/shelves, and refers to Yoo (see Yoo’s Figures 1-4, drawer 13, drive motor 20, rack 172, pinion 182.  [0040]-[0044]) (see MPEP 2144.04, “Automating a Manual Activity”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tomas Boix and more particularly for the applied drawer(s) to be driven by a drive motor as taught by Yoo because said modification is an obvious act of automating a manual activity.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomas Boix (US 20060102209) in view of Luongo (US 5622196) and Lam Harn et al. (US 20040000851, “Lam Harn”) as applied to claim 1 above, and further in view of Ferre et al. (US 4880026, “Ferre”)
Modified Tomas Boix teaches claim 1.  
Modified Tomas Boix does not teach the following:

For Claim 9:
The gantry washing facility according to claim 1, further comprising a latching device for releasably latching the at least one inner body and/or the at least one pull-out in the closed position and/or in the opened position. 

Examiner however, considers it is well-known to lock/latch cabinet/compartments and refers to Ferre (see Ferre’s Figure 1, compartments 860, 862, 864, 870, 874.  Column 10, lines 64-67.  column 11, lines 1-19).  One of ordinary skill in the art would know the purpose of latches/locks would be to limit access/security reasons (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tomas Boix and more particularly to apply latches as taught by Ferre to the applied drawers for security purposes.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomas Boix (US 20060102209) in view of Luongo (US 5622196) and Lam Harn et al. (US 20040000851, “Lam Harn”) as applied to claim 1 above, and further in view of Steward (GB 1330798).  
Modified Tomas Boix teaches claim 1.  
Modified Tomas Boix does not teach the following:

For Claim 10:
The gantry washing facility according to claim 1, further comprising a safety device designed to detect if the at least one inner body is not in the closed position, and which prevents operation of the gantry washing facility when the safety device detects that the at least one inner body is not in the closed position.

Examiner however, considers it well-known in the cleaning arts such as dishwashing and washing machines to prevent operation if a drawer is not in the closed position and refers to Steward, who teaches a liquid dispenser drawer for laundry/dishwashing machines comprising a trough and associated with a microswitch such that operation can be disabled if the trough is not fully home (see Steward’s Figures, trough 1, microswitch 30.  page 2, lines 81-98).  Using a microswitch or similar sensing device to prevent operation when modified Tomas Boix’s drawers having the containers/pumps would predictably ensure proper installation/operation, as well as for safety/security purposes (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tomas Boix and more particularly to apply a microswitch as taught by Steward to disable operation if the applied drawers are not fully home so as to ensure proper installation/operation and for safety/security purposes.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718